UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


JACOB E. JOHNSON,                      
               Petitioner-Appellant,
                 v.
UNITED STATES PAROLE COMMISSION;                 No. 02-7007
WARDEN, FEDERAL CORRECTIONAL
INSTITUTE, at Cumberland; BOBBY
SHEARIN,
              Respondents-Appellees.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
                  Andre M. Davis, District Judge.
                            (CA-02-776)

                  Submitted: November 7, 2002

                      Decided: December 4, 2002

    Before WILKINS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Jacob E. Johnson, Appellant Pro Se. Thomas Michael DiBiagio,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland; Mythili Raman, OFFICE OF THE UNITED STATES
ATTORNEY, Greenbelt, Maryland, for Appellees.
2                JOHNSON v. U.S. PAROLE COMMISSION
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Jacob E. Johnson appeals the district court’s order denying relief
on his petition under 28 U.S.C. § 2241 (2000). He claims the district
court erred in its determination that Johnson had not been denied a
timely hearing by the United States Parole Commission. He also
claims that the district court erred in denying him an opportunity to
file a "traverse" to the Government’s responsive brief.

   Johnson acknowledges that he has now received a hearing.
Although the hearing took place shortly after the expiration of the
period set forth in 18 U.S.C. § 4214 (2000) (repealed), there was no
prejudice from the brief delay. Further, because Johnson’s claims are
plainly meritless, any error in failing to permit him to respond to the
Government’s response is harmless. Finally, to the extent Johnson
claimed he was denied a revocation hearing, that claim is moot in
light of the hearing held after the district court’s order. See Leonard
v. Hammond, 804 F.2d 838, 842 (4th Cir. 1986).

   On appeal, Johnson assigns error to the Commission’s revocation
of his parole. This claim has not been presented to the district court;
further, Johnson has not exhausted his administrative remedies.
Therefore, the challenge to the revocation order is not properly before
this court.

   Accordingly, we affirm. We dispense with oral argument because
the facts and legal contentions are adequately presented in the materi-
als before the court and argument would not aid the decisional pro-
cess.

                                                          AFFIRMED